Case: 2:18-cv-01341-SDM-KAJ Doc #: 58 Filed: 01/31/20 Page: 1 of 2 PAGEID #: 326




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

BRANDON MILLER, et al.,                          )
                                                 )    Case No. 2:18-cv-1341
               Plaintiffs,                       )
                                                 )    Judge Sarah D. Morrsion
        v.
                                                 )
                                                 )    Magistrate Judge Kimberly A. Jolson
CHARTER NEX FILMS -
DELAWARE, OH, INC., et al.,                      )
                                                      NOTICE OF SETTLEMENT AND
                                                 )
               Defendants.                            REQUEST FOR A FAIRNESS
                                                 )    HEARING

        Plaintiffs Brandon Miller and Seth Recore, on behalf of themselves and those similarly-

situated (“Plaintiffs”) and Defendants Charter NEX Films - Delaware, OH, Inc. and Charter

NEX Films, Inc. (collectively, the “Defendants”) through their respective undersigned counsel,

jointly file this Notice of Settlement.

        1.     On January 31, 2020, the parties, after engaging in arms’ length negotiations,

were able to successfully resolve Plaintiffs’ claims, on behalf of themselves and others similarly-

situated.

        2.     The parties are working to jointly reduce the settlement to writing, obtain

signatures on the settlement agreement, and draft additional documents to obtain Court approval

of the settlement agreement.

        3.     The parties anticipate obtaining the required signatures on the settlement

agreement and filing their joint motion for preliminary approval of the settlement and supporting

documents for the Court’s approval on or before April 1, 2020.

        4.     The parties anticipate providing a 60-day notice period, from the date of mailing a

notice of collective and class action settlement, for putative class members to exclude themselves

from the Rule 23 class or object to the settlement.
Case: 2:18-cv-01341-SDM-KAJ Doc #: 58 Filed: 01/31/20 Page: 2 of 2 PAGEID #: 327




         5.     Accordingly, the parties respectfully request that the Court:

                a. Set a deadline of April 1, 2020 for the parties to file their joint motion for

                   preliminary approval of collective and class action settlement;

                b. Set a Rule 23 fairness hearing, subject to the Court’s availability, seventy-five

                   days following the date of the Court’s preliminary approval order, or as soon

                   as possible thereafter, for final approval of the settlement agreement; and

                c. Stay all other deadlines in this matter while the parties finalize the settlement.


         Dated: January 31, 2020.

 /s/ Matthew J.P. Coffman                             /s/ Thomas Wyatt Palmer
 Matthew J.P. Coffman (0085586)                       Thomas Wyatt Palmer (0072816)
 COFFMAN LEGAL, LLC                                   Kelsey J. Mincheff (0097720)
 1550 Old Henderson Road                              THOMPSON HINE LLP
 Suite 126                                            41 South High Street, Suite 1700
 Columbus, Ohio 43220                                 Columbus, OH 43215-6101
 Phone: 614-949-1181                                  Ph: (614) 469-3200
 Fax: 614-386-9964                                    Fx: (614) 469-3361
 mcoffman@mcoffmanlegal.com                           Thomas.Palmer@ThompsonHine.com
                                                      Kelsey.Mincheff@ThompsonHine.com
 Peter Contreras (0087530)
 CONTRERAS LAW, LLC                                   Josh Johanningmeier, admitted pro hac vice
 1550 Old Henderson Road                              Erin M. Cook, admitted pro hac vice
 Suite 126                                            Aaron P. McCann, admitted pro hac vice
 Columbus, Ohio 43220                                 GODFREY & KAHN, S.C.
 Phone: 614-787-4878                                  833 East Michigan Street, Suite 1800
 Fax: 614-923-7369                                    Milwaukee, WI 53202-5615
 peter.contreras@contrerasfirm.com                    Ph: (414) 273-3500
                                                      Fx: (414) 273-5198
 Attorneys for Named Plaintiffs and those             jjohanni@gklaw.com
 similarly situated                                   mcook@gklaw.com
                                                      amccann@gklaw.com

                                                      Attorneys for Defendants
21818094.1




                                                  2
